Name: Regulation (EEC) No 927/69 of the Commission of 20 May 1969 amending Regulation (EEC) No 95/69 as regards the instructions in the Dutch language on certain large packs of eggs
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 Official Journal of the European Communities 227 No L 120 6 Official Journal of the European Communities 21.5.69 REGULATION (EEC) No 927/69 OF THE COMMISSION of 20 May 1969 amending Regulation (EEC) No 95/69 as regards the instructions in the Dutch language on certain large packs of eggs THE COMMISSION OF THE EUROPEAN COM ­ MUNITIES, Whereas it is moreover necessary to provide for the use during an appropriate period of the packing material which has already been prepared ; Whereas the measures provided for in this Regulation are in accordance with the Opinion of the Management Committee for Poultrymeat and Eggs : Having regard to the Treaty European Economic Community ; establishing the HAS ADOPTED THIS REGULATION : Article 1 The words 'Bevat kleine verpakkingen EXTRA' shall be substituted for the words 'BEVAT KLEINE VERPAKKINGEN MET EXTRA-EIEREN' in Article 8 (3 ) of the Dutch text of Regulation (EEC) No 95/69 . Having regard to Council Regulation No 122/67/EEC1 of 13 June 1967 on the common organisation of the market in eggs , as amended by Regulation (EEC) No 830/682 ; Having regard to Council Regulation (EEC) No 1619/683 of 15 October 1968 on marketing standards for eggs, as amended by Regulation (EEC) No 730/69,4 and in particular Article 22 thereof; Whereas the marking provided for in Article 8 (3 ) of Commission Regulation (EEC) No 95/695 of 17 January 1969 implementing Regulation (EEC) No 1619/68 on marketing standards for eggs in respect of large packs containing small packs with the mark 'EXTRA' does not correspond in the Dutch language to the marking in the other Community languages ; whereas the Dutch marking can lead to misunderstandings ; Whereas the Dutch text of that Regulation must therefore be corrected ; Article 2 Packing material bearing the words 'BEVAT KLEINE VERPAKKINGEN MET EXTRA-EIEREN' shall , until 1 October 1969, be regarded as complying with Regulation (EEC) No 95/69 . Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 20 Mav 1969 . For the Commission The President Jean REY 1 OJ No 117, 19.6.196", p. 2293/67. 2 OJ No L 151 , 30.6.1968 , p . 23 . 3 OJ No L 25S , 11.10.1968 , p . 1 . 4 OJ No L 96 , 23.4.1969, p . 3 . 5 O ] No L 13 , IS . 1.1969 , p . 13 .